Name: 79/283/EEC: Commission Decision of 23 February 1979 authorizing the French Republic not to apply Community treatment to tableware and other articles of a kind commonly used for domestic or toilet purposes of porcelain or china or of earthenware or of other kinds of pottery, falling within heading No 69.11 or subheadings 69.12 C and D of the Common Customs Tariff, originating in Japan and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-03-20

 nan